DETAILED ACTION
The communication dated 8/18/2021 has been entered and fully considered.
Claim 1 was canceled. Claims 2, 6, and 8-13 were amended. Claims 14-20 were added. Claims 2-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 8/18/2021, with respect to claims 1-2, 6, and 8-13 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-2, 6, and 8-13 have been withdrawn.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claims 3 and 7
Claims 2, 4-6, and 8-13 are allowed as they are dependent upon allowed claim 3.
Claims 14-20 are allowed as they are dependent upon allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711